DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first phase delay" in 4.  There is insufficient antecedent basis for this limitation in the claim. Each of claims 5 and 6 is rejected for the same reason.
Consider claim 5, it recites the limitation “second phase delay substantially similar to a sum of the first phase delay and the second phase delay”. However, the claims fails to clearly define “the first phase delay” and fails to clarify how “the second phase delay” would be substantially similar to the summing result of itself (the second phase delay) and the first phase delay. Claim 6 is rejected for the same reason for depending on claim 5.
claim 9, it recites the limitation “the third phase delay substantially similar to a sum of the first phase delay and the second phase delay”. However, claim 7, which claim 9 depends on, recites the limitation “the third phase delay substantially similar to the first phase delay and the second phase delay”. The claims fails to clarify the relationship between “the third phase delay” with “the first phase delay and second phase delay”. It is unclear whether if the “third phase delay” is similar to the sum of “the first phase delay and second phase delay” or similar to each one of them.
Claim 16 recites the limitation "the second signal processor" in 4.  There is insufficient antecedent basis for this limitation in the claim. Each of claims 17-20 is rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOFFATT et al. (US 20150146765 A1).
Consider claim 1, MOFFATT discloses a system for generating a self-receive signal (read as communication device 30 with feedback loop, figure 2, par [0033] and [0042]); comprising: 
a signal generator (read as the waveform circuit 35, figure 2, par [0035]); 
a first signal processor (read as, for example, at least the circuit elements for CH 1 within RF receiver tuner 49 and ADC 44, figure 2, par [0039]-[0040]); 
a second signal processor (read as, for example, at least the circuit elements for CH 2 within RF receiver tuner 49 and ADC 45, figure 2, par [0039]-[0040]); 
an antenna (read as antenna 34, figure 2, par [0037]); 
a transmit chain: electromagnetically coupling the signal generator to the antenna; and configured to couple a transmitted signal from the signal generator for transmission at the antenna (read as the transmit chain from waveform circuit 35 to RF coupler 53 to antenna 34, and the transmit signal generated in this chain, the transmit signal effected by a transmit phase delay due to the circuit elements in the transmit chain, figure 2, par [0037], [0039], [0040] and [0042]-[0043]);
a self-receive chain: electromagnetically coupling the signal generator to the first signal processor; and configured to back-couple the transmitted signal from the signal generator for reception at the first signal processor as a self-receive signal effected by a second phase delay (read as the feedback loop from waveform circuit 35 to RF coupler 53 to CH 1 of RF receiver tuner 49 to ADC 44, and RF coupler 53 provides a clean sample of PA output 48 as feedback signal in the feedback loop and the feedback signal effected by a feedback phase delay due to the 
a receive chain: electromagnetically coupling the antenna to the second signal processor; and configured to couple a received signal from the antenna for reception at the second signal processor, the received signal effected by a third phase delay (read as receive chain comprising  antenna 34 receiving a signal and passing it to the circuit elements for CH 2 within RF receiver tuner 49 and ADC 45 to provide a received signal, the received signal effected by a receive phase delay due to the circuit elements in the receive chain, figure 2, par [0037], [0039], [0040] and [0042]-[0043]).
Consider claim 4, as applied to claim 1 above, MOFFATT discloses the self-receive chain configured to back-couple the transmitted signal from the signal generator for reception at the first signal processor as the self-receive signal effected by the second phase delay substantially similar to the first phase delay (read as RF coupler 53 provides a clean sample of PA output 48 that can be used to generate the feedforward interference mitigation signal without the need for PA linearization (i.e. solely by time-amplitude alignment and channel compensation); this aspect can only succeed with sufficiently low latency in the feedback loop; since the latency in feedback loop is low, the feedback phase delay is similar to the transmit phase delay, par [0042]; note: the claimed “first phase delay” is not clearly define, see 35 USC 112 rejection above).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 7, 8, 10, 11, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOFFATT et al. (US 20150146765 A1) in view of GOTO (US 20080274709 A1).
Consider claim 2, as applied to claim 1 above, MOFFATT discloses the receive chain configured to couple the receive signal from the antenna for reception at the second signal processor (read as receive chain comprising  antenna 34 receiving a signal and passing it to the circuit elements for CH 2 within RF receiver tuner 49 and ADC 45 to provide a received signal, the received signal effected by a receive phase delay due to the circuit elements in the receive chain, figure 2, par [0037], [0039], [0040] and [0042]-[0043]) but does not specifically disclose the receive signal effected by the third phase delay substantially similar to the second phase delay.
Nonetheless, in related art, GOTO discloses a similar RF transmit/receiver unit 2 with feedback loop of the transmit path, which the feedback loop including at phase delay shifters (i.e. phase delay shifters 32 and 36) to ensure the phase delay of feedback signal matches phase delay of the reception signal from the receiving path, figure 2, par [0042]-[0043].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GOTO into the teachings of MOFFATT for the purpose of utilizing phase delay shifters in various paths for achieving desired phase delay for corresponding signals to, for example, cancelling the interference signal mixed in the reception signal (see par [0046] of GOTO).
claim 3, as applied to claim 2 above, MOFFATT, as modified by GOTO, discloses a controller configured to characterize a difference between the second phase delay and the third phase delay (read as matching the phase delay of the feedback signal and the receive signal, par [0042]-[0043] and [0046] of GOTO).
Consider claim 7, MOFFATT discloses a system for generating a self-receive signal (read as communication device 30 with feedback loop, figure 2, par [0033] and [0042]) comprising: 
a signal generator (read as the waveform circuit 35, figure 2, par [0035]); 
a first signal processor (read as, for example, at least the circuit elements for CH 1 within RF receiver tuner 49 and ADC 44, figure 2, par [0039]-[0040]); 
a second signal processor (read as, for example, at least the circuit elements for CH 2 within RF receiver tuner 49 and ADC 45, figure 2, par [0039]-[0040]); 
an antenna (read as antenna 34, figure 2, par [0037]); 
a transmit chain: electromagnetically coupling the signal generator to the antenna; and configured to effect a first phase delay for a transmitted signal coupled from the signal generator to the antenna (read as the transmit chain from waveform circuit 35 to RF coupler 53 to antenna 34, and the transmit signal generated in this chain, the transmit signal effected by a transmit phase delay due to the circuit elements in the transmit chain, figure 2, par [0037], [0039], [0040] and [0042]-[0043])
a receive chain: electromagnetically coupling the antenna to the second signal processor; and characterized by a second phase delay for a received signal coupled from the antenna to the second signal processor (read as receive chain comprising  antenna 34 receiving a signal and passing it to the circuit elements for CH 2 within RF receiver tuner 49 and ADC 45 to provide a 
a self-receive chain: electromagnetically coupling the signal generator to the first signal processor; and configured to effect a third phase delay for a self-receive signal coupled from the signal generator to the first signal processor (read as the feedback loop from waveform circuit 35 to RF coupler 53 to CH 1 of RF receiver tuner 49 to ADC 44, and RF coupler 53 provides a clean sample of PA output 48 as feedback signal in the feedback loop and the feedback signal effected by a feedback phase delay due to the circuit elements in the feedback loop, figure 2, par [0037], [0039], [0040] and [0042]-[0043]).
However, MOFFATT discloses the claimed invention above but does not specifically disclose the third phase delay substantially similar to the first phase delay and the second phase delay.
Nonetheless, in related art, GOTO discloses a similar RF transmit/receiver unit 2 with feedback loop of the transmit path, comprising various phase delay shifters (i.e. 14, 32, 36, 18 and 25) to adjust the phase delay of the signals on the transmit path, the receive path and feedback loop, figure 2, par, [0034], [0039] and [0042]-[0043].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GOTO into the teachings of MOFFATT for the purpose of utilizing phase delay shifters in various paths for achieving desired phase delay for corresponding signals.
Consider claim 8, as applied to claim 7 above, MOFFATT, as modified by GOTO, discloses a clock; and wherein the first signal processor is configured to, subsequent to reception of the self-receive signal, calculate a time-of-arrival of the self-receive signal based on the clock, 
Consider claim 10, as applied to claim 7 above, MOFFATT, as modified by GOTO, discloses the self-receive chain characterized by a self-receive signal path length; and further comprising the receive chain characterized by a receive signal path length substantially equal to the self-receive signal path length (read as shown in figure 2, the receiving chain and the feedback loop has similar length, [0037], [0039], [0040] and [0042]-[0043]).
Consider claim 11, as applied to claim 7 above, MOFFATT, as modified by GOTO, discloses wherein the first signal processor comprises a first analog-to-digital converter configured to generate digital samples according to a timestamp counter; and wherein the second signal processor comprises a second analog-to-digital converter configured to generate digital samples according to the timestamp counter (read as ADC 44 and ADC 45 and their sampling rate/clock, figure 2, par [0033] and [0036]).

Consider claim 16, MOFFATT discloses a system for generating a self-receive signal (read as communication device 30 with feedback loop, figure 2, par [0033] and [0042]) comprising: 
a signal generator (read as the waveform circuit 35, figure 2, par [0035]); 

an antenna (read as antenna 34, figure 2, par [0037]); 
a transmit chain: electromagnetically coupling the signal generator to the antenna; and configured to effect a first phase delay for a transmitted signal coupled from the signal generator to the antenna (read as the transmit chain from waveform circuit 35 to RF coupler 53 to antenna 34, and the transmit signal generated in this chain, the transmit signal effected by a transmit phase delay due to the circuit elements in the transmit chain, figure 2, par [0037], [0039], [0040] and [0042]-[0043]);
a receive chain: electromagnetically coupling the antenna to the second signal processor; and characterized by a second phase delay for a receive signal coupled from the antenna to the set of signal processors (read as receive chain comprising  antenna 34 receiving a signal and passing it to the circuit elements for CH 2 within RF receiver tuner 49 and ADC 45 to provide a received signal, the received signal effected by a receive phase delay due to the circuit elements in the receive chain, figure 2, par [0037], [0039], [0040] and [0042]-[0043]); and 
a self-receive chain: electromagnetically coupling the signal generator to the set of signal processors; and configured to effect a third phase delay for a self-receive signal coupled from the signal generator to the set of signal processors (read as the feedback loop from waveform circuit 35 to RF coupler 53 to CH 1 of RF receiver tuner 49 to ADC 44, and RF coupler 53 provides a clean sample of PA output 48 as feedback signal in the feedback loop and the feedback signal effected by a feedback phase delay due to the circuit elements in the feedback loop, figure 2, par [0037], [0039], [0040] and [0042]-[0043]).

Nonetheless, in related art, GOTO discloses a similar RF transmit/receiver unit 2 with feedback loop of the transmit path, comprising various phase delay shifters (i.e. 14, 32, 36, 18 and 25) to adjust the phase delay of the signals on the transmit path, the receive path and feedback loop, figure 2, par, [0034], [0039] and [0042]-[0043].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GOTO into the teachings of MOFFATT for the purpose of utilizing phase delay shifters in various paths for achieving desired phase delay for corresponding signals.

Consider claim 17, as applied to claim 16 above, MOFFATT discloses wherein the set of signal processor comprises a first signal processor (read as, for example, at least the circuit elements for CH 1 within RF receiver tuner 49 and ADC 44, figure 2, par [0039]-[0040]); further comprising a multiplexer (read as the RF receiver tuner 49, figure 2, par [0039]) comprising: a self-receive signal port (read as CH 1 IN of RF receiver tuner 49, figure 2); a receive signal port (read as CH 2 IN of RF receiver tuner 49, figure 2); and an output port electromagnetically coupled to the first signal processor (read as CH 1 OUT of RF receiver tuner 49, figure 2); wherein the self-receive chain comprises the multiplexer via the self-receive signal port; and wherein the receive chain comprises the multiplexer via the receive signal port (read as CH 1 IN for feedback loop and CH 2 IN for receiving path, figure 2, par [0039]-[0040]).
claim 19, as applied to claim 16 above, MOFFATT discloses wherein the set of signal processors comprises a first signal processor (read as, for example, at least the circuit elements for CH 1 within RF receiver tuner 49 and ADC 44, figure 2, par [0039]-[0040]); further comprising a power combiner (read as the RF receiver tuner 49, figure 2, par [0039]) comprising: a self-receive signal port (read as CH 1 IN of RF receiver tuner 49, figure 2); a receive signal port (read as CH 2 IN of RF receiver tuner 49, figure 2); and an output port electromagnetically coupled to the first signal processor (read as CH 1 OUT of RF receiver tuner 49, figure 2); wherein the self-receive chain comprises the power combiner via the self-receive signal port; and wherein the receive chain comprises the power combiner via the receive signal port (read as CH 1 IN for feedback loop and CH 2 IN for receiving path, figure 2, par [0039]-[0040]).
Consider claim 20, as applied to claim 16 above, MOFFATT discloses wherein the set of signal processor comprises: a first signal processor; and a second signal processor (read as, for example, at least the circuit elements for CH 1 within RF receiver tuner 49 and ADC 44; andat least the circuit elements for CH 2 within RF receiver tuner 49 and ADC 45, figure 2, par [0039]-[0040]); and further comprising: the self-receive chain electromagnetically coupling the signal generator to the first signal processor (read as the feedback loop from waveform circuit 35 to RF coupler 53 to CH 1 of RF receiver tuner 49 to ADC 44, and RF coupler 53 provides a clean sample of PA output 48 as feedback signal in the feedback loop and the feedback signal effected by a feedback phase delay due to the circuit elements in the feedback loop, figure 2, par [0037], [0039], [0040] and [0042]-[0043]); and the receive chain electromagnetically coupling the antenna to the second signal processor (read as receive chain comprising  antenna 34 receiving a signal and passing it to the circuit elements for CH 2 within RF receiver tuner 49 and ADC 45 to 

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOFFATT et al. (US 20150146765 A1) in view of GOTO (US 20080274709 A1), and in further view of Lang (US 20070243838 A1).
Consider claim 12, as applied to claim 7 above, MOFFATT, as modified by GOTO, discloses a first coupling device: comprising a first input port electromagnetically coupled to the signal generator (read as the input of RF coupler 53 for receiving signal from PA 48 which based on waveform circuit 35, figure 2, par [0035]-[0040]); comprising a first transmitted port electrically coupled to the antenna (read as an output of RF coupler 53 for outputting signal to antenna 34, figure 2, par [0035]-[0040]); and comprising a first coupled port electromagnetically coupled to the first signal processor (read as the RF coupling 53 for coupling a signal from PA 48 to the feedback loop, figure 2, par [0035]-[0040]).
However, MOFFATT, as modified by GOTO, discloses the claimed invention above but does not specifically disclose the RF coupler 53 is a passive coupling device.
Nonetheless, in related art, Lang discloses a feedback loop for a transmitter path, comprising a feedback device 435 that is a passive RF directional coupler for coupling part of the RF output signal into the feedback loop, figure 3, par [0048].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lang into the teachings of MOFFATT, which modified by GOTO, for designing the RF coupler as a passive coupler for the purpose of reducing power consumption.
claim 13, as applied to claim 12 above, MOFFATT, as modified by GOTO and Lang, discloses a power amplifier electromagnetically coupled between the signal processor and the first input port (read as the input of RF coupler 53 for receiving signal from PA 48 which based on waveform circuit 35, figure 2, par [0035]-[0040]); wherein the transmit chain comprises the power amplifier and the first passive coupling device via the first transmitted port (read as the input of RF coupler 53 for receiving signal from PA 48 which based on waveform circuit 35, figure 2, par [0035]-[0040]); and wherein the self-receive chain comprises the power amplifier and the first passive coupling device via the first coupled port (read as the RF coupling 53 for coupling a signal from PA 48 to the feedback loop, figure 2, par [0035]-[0040]).

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645